BASCHAB, Judge,
dissenting.
Because this case is materially indistinguishable from Capps v. State, 747 So.2d 358 (Ala.Crim.App.1999), and Crenshaw v. State, 740 So.2d 478 (Ala.Crim.App.1998), I respectfully dissent. Even though the appellant’s sentence fell within the statutory range of punishment for a defendant who has one prior felony conviction, we do not know what prior convictions the trial court considered when it sentenced the appellant. Therefore, we should remand this case for the circuit court to resentence the appellant using only one prior conviction.